UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2009 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408) 616-4000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On October 15, 2009, Silicon Image, Inc. (“Registrant”)granted equity incentives to Hal Covert, its president and chief operating officer, in the form of (i) options to purchase 75,000 shares of the Registrant’s common stock (the “Options”) and (ii) 75,000 restricted stock units (the “RSUs”), each of which RSU represents the right to receive one share of the Registrant’s common stock upon the vesting of such RSU.Each option and RSU is subject to the terms of the Registrant’s 2008 Equity Incentive Plan. The Options and the RSUs each vest with respect to 40% of the underlying shares on October 15, 2010, 30% on October 15, 2011, 20% on October 15, 2012 and 10% on October 15, 2013, in each case if the Executive continues to provide services to the Registrant as of such date. The vesting of the initial 40% of the shares will accelerate on the start date of a new chief executive officer of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 19, 2009 SILICON IMAGE, INC. By: /s/ Edward Lopez Edward Lopez Chief Legal Officer
